Citation Nr: 0723421	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  06-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for chronic duodenal 
ulcer, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. K. D.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1952 to May 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  In October 2006, the veteran testified before 
the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  A copy of the hearing transcript is contained in 
the claims file.


FINDINGS OF FACT

1.  The veteran's duodenal ulcer is manifested by no more 
than moderate symptoms consisting of stomach pain, heartburn, 
epigastic pain, nausea, and occasional vomiting. 

2.  There is no evidence of moderately severe symptoms, to 
include impairment of health manifested by anemia and weight 
loss or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for chronic duodenal 
ulcer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 4.1-
4.14, 4.114, Diagnostic Code 7305 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A VA notice and 
duty to assist letter dated in March 2005, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish an increased rating for the disabilities 
at issue, of what VA would do or had done, what evidence he 
should provide, informed the appellant that it was his 
responsibility to help VA obtain medical evidence or other 
non-government records necessary to support his claim, and 
asked him to provide any information in his possession.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran including VA outpatient treatment 
records.  Further, the veteran was examined in April 2005 for 
his chronic duodenal ulcer.  Although the veteran has 
advanced contentions to the effect that the examination 
failed to document his physical condition, the Board has 
determined that the examination findings and outpatient 
treatment records are adequate for rating the service-
connected disability.  Additionally, the provided testimony 
at a hearing on appeal in October 2006.  Thus, the Board 
considers the VA's duty to assist is satisfied.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of the 
effective date of an award.  In a letter dated in March 2006, 
the appellant was provided with notice of the type of 
evidence necessary to establish an effective date, if an 
increased rating was granted on appeal.  When implementing 
the award, the RO will address any notice defect with respect 
to the effective date.  Significantly, the veteran retains 
the right to appeal any effective date assigned by the RO.

The Board finds that the evidence of record is adequate for 
determining whether the criteria for an increased rating have 
been met.  Accordingly, the Board finds that the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and no further 
assistance to the veteran in acquiring evidence is required 
by statute.  38 U.S.C.A. § 5103A.  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The veteran contends that an increased disability rating 
should be assigned for his duodenal ulcer to reflect more 
accurately the severity of his symptomatology. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 U.S.C.A. § 5107 (West 2002).  The 
veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The Board notes that in rating a digestive disorder, ratings 
under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, 
and 7345 to 7348 inclusive will not be combined with each 
other.  A single evaluation will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2006).

Currently, the veteran's chronic duodenal ulcer is rated as 
10 percent disabling under Diagnostic Code 7305.  See 
38 C.F.R. § 4.114 (2006).  A maximum 60 percent rating is 
warranted for severe symptoms to include pain only partially 
relieved by standard ulcer therapy, periodic vomiting, 
recurrent hematemesis or melena, with manifestations of 
anemia and weight loss productive of definite impairment of 
heath.  A 40 percent rating is warranted for moderately 
severe symptoms, to include impairment of health manifested 
by anemia and weight loss or recurrent incapacitating 
episodes averaging 10 days or more in duration at least four 
or more times a year.  A 20 percent rating is warranted with 
moderate symptoms, including recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration or with continuous moderate manifestations.  Lastly, 
a 10 percent rating is warranted for recurring symptoms once 
or twice yearly.  38 C.F.R. § 4.114, Diagnostic Codes 7399-
7305 (2006).

In support of his claim, the veteran testified at the 
aforementioned hearing on appeal, that he experienced daily 
heartburn, pain in the stomach, and nausea.  He also 
testified to vomiting on occasion.  His witness, K. D., 
testified that the veteran has lost approximately 20 pounds 
in a span of 2 years.  

The claims file contains VA outpatient treatment records, an 
April 2005 VA examination report, and lay statements.  VA 
medical records from March 2003 to November 2004 continuously 
document the veteran's diagnosis of chronic duodenal ulcer.  
The records also show that the veteran continuously 
complained of epigastric pain.  However, there is no evidence 
of weight loss that is consistent with K. D.'s testimony.  An 
examination from March 1960 shows that the veteran weighed 
125 pounds.  More recent records show that he weighed between 
116 and 121 pounds from March 2003 to November 2004.  At the 
hearing, the veteran testified that he currently weighs 
around 128 pounds.  

In April 2005, the veteran underwent a VA stomach 
examination, where he reported gas pains and stomach pains.  
He denied vomiting, weight loss, melena, diarrhea, and 
constipation.  Physical examination revealed no evidence of 
tenderness or masses in the abdomen.  His extremity 
examination showed no evidence of clubbing, cyanosis, or 
edema.  He had some diffuse tenderness in the epigastric 
area, but no rebound or guarding.  Given the above medical 
evidence and resolving all reasonable doubt in favor of the 
veteran, the disability picture more nearly approximates the 
criteria required for moderate symptoms.  Thus, the Board 
finds that a 20 percent rating is warranted under Diagnostic 
Code 7305 and no more.  

Moreover, the Board finds that a higher rating is not 
available under the schedule of ratings for the digestive 
system.  Specifically, a higher rating is not available under 
Diagnostic Code 7305, since, the evidence does not establish 
that the veteran's digestive disorder is severe or moderately 
severe with pain only partially relieved by ulcer therapy, 
recurrent hematemesis or melena, weight loss, or recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.  Consequently, the Board 
concludes that the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the veteran's 
service-connected duodenal ulcer.  

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's chronic duodenal ulcer has 
resulted in frequent hospitalizations or caused marked 
interference in his employment.  The Board is therefore not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Revolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's chronic duodenal ulcer 
warrants an increased rating of 20 percent under Diagnostic 
Code, 7305.  


ORDER

An increased rating of 20 percent for chronic duodenal ulcer 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


